DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 12-17 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - Nonstatutory Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,237,510 (hereinafter “Kudo”) in view of Hirota et al. (US 2017/0277093 – hereinafter “Hirota”).

	The following table summarizes the correspondence between the limitations of claim 1 of Kudo and the limitations of claim 12 of the present application.
Claim 1 of Kudo
Claim 12 of Present Application
An image forming apparatus configured to operate in a first mode in which an image is formed in a first color gamut, and a second mode in which an image is formed in a second color gamut which is different from the first color gamut, the image forming apparatus comprising: 

a photosensitive drum; 

an exposure unit configured to form an electrostatic latent image by exposing the photosensitive drum; 

a developing roller configured to form a toner image by developing the electrostatic latent image which is formed using a toner on the photosensitive drum by the exposure unit;

an intermediate transfer member to which the toner image formed on the photosensitive drum by the developing roller is transferred;

a density detection unit configured to detect the density of the toner image transferred to the intermediate transfer member; and 

a controller configured to adjust the density of the toner image on the basis of a value of input image data which is inputted, 

wherein the image forming apparatus is operable so as to control a peripheral velocity ratio between a peripheral velocity of the developing roller and a peripheral velocity of the photosensitive drum in the second mode to be greater than the peripheral velocity ratio in the first mode, and 




in at least a part of the input image data in which the density of an image to be formed is on a low density region side, the density of the toner image which is formed in the first mode is higher than the density of the toner image which is formed in the second mode.
An image forming apparatus comprising:







a photosensitive drum;

an exposure unit configured to form an electrostatic latent image by exposing the photosensitive drum;

a developing roller configured to form a toner image by developing the electrostatic latent image, formed on the photosensitive drum by the exposure unit, using toner;

an intermediate transfer member to which the toner image formed on the photosensitive drum by the developing roller is transferred;

a density detection unit configured to detect the density of the toner image transferred to the intermediate transfer member; and

a controller configured to adjust the density of the toner image on the basis of a value of input image data which is inputted, 

wherein the image forming apparatus is operable so as to perform image formation in a second mode using a color gamut different from a color gamut in a first mode, a potential contrast between a developing voltage and an exposure potential of the photosensitive drum formed by exposure by the exposure unit in the second mode being set to be greater than the potential contrast in the first mode, and

in at least a part of the input image data in which the density of an image to be formed is on a low density region side, the density of the toner image which is formed in the first mode is higher than the density of the toner image which is formed in the second mode.


Claim 1 of Kudo is silent on a potential contrast between a developing voltage and an exposure potential of the photosensitive drum formed by exposure by the exposure unit in the second mode being set to be greater than the potential contrast in the first mode.  Rather, Kudo states that the image forming apparatus is operable so as to control a peripheral velocity ratio between a peripheral velocity of the developing roller and a peripheral velocity of the photosensitive drum in the second mode to be greater than the peripheral velocity ratio in the first mode.
	In contrast, Hirota teaches an image forming apparatus configured to operate in a normal mode and a wide-color gamut mode.  In the wide-color gamut mode, a peripheral velocity ratio is greater than a peripheral velocity ratio in the normal mode and a potential contrast is greater than a potential contrast in the normal mode (¶123 and TABLE-1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the image forming apparatus of Kudo such that a potential contrast in the second mode is set to be greater than the potential contrast in the first mode.  One of ordinary skill would make such a modification for the purpose of obtaining a higher image density (Hirota; ¶117).

6.	Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of Kudo in view of Hirota.
	Claim 2 of Kudo is directed to the image forming apparatus according to claim 1, wherein the at least a part of the input image data is input image data, with which the density of an image formed using at least a part of the input image data detected by the density detection unit is stable and does not increase in accordance with an increase of the value of the input image data.  Therefore, claim 2 of Kudo in view of Hirota teaches claim 13 of the present application.

7.	Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of Kudo in view of Hirota.
	Claim 3 of Kudo is directed to the image forming apparatus according to claim 2, wherein the at least a part of the input image data is input image data which has a value smaller than a predetermined upper limit value among the input image data.  Therefore, claim 3 of Kudo in view of Hirota teaches claim 14 of the present application.
8.	Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of Kudo in view of Hirota.
	Claim 4 of Kudo is directed to the image forming apparatus according to claim 1, wherein the controller calculates the density in the second mode, using a predetermined table, from the density acquired by the density detection unit detecting the image formed in the first mode.  Therefore, claim 4 of Kudo in view of Hirota teaches claim 15 of the present application.

9.	Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of Kudo in view of Hirota.
	Claim 5 of Kudo is directed to the image forming apparatus according to claim 4, wherein the predetermined table is a table that records a value to add to the density of an image formed in the first mode in accordance with a degree of use of the photosensitive drum and the developing roller.  Therefore, claim 5 of Kudo in view of Hirota teaches claim 16 of the present application.

10.	Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of Kudo in view of Hirota.
	Claim 6 of Kudo is directed to the image forming apparatus according to claim 1, wherein the controller changes the supply amount of the toner between the first mode and the second mode by controlling the peripheral velocity ratio.  Therefore, claim 6 of Kudo in view of Hirota teaches claim 17 of the present application.





Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852